Broyles, C. J.
The defendant was indicted for larceny of one thousand pounds of “short-staple seed-cotton,” the property of A. L. Kinsey. ' Kinsey testified that the stolen property was short-*108staple seed-cotton, and that the cotton found in the possession of the defendant the night after the commission of the larceny looked like his cotton, but he did not know whether it was short-staple cotton or long-staple cotton, and he could not identify it as his cotton. There was other evidence which raised a strong suspicion against the defendant; bnt all of the evidence tending to connect him with the offense was circumstantial, and was insufficient to exclude every reasonable hypothesis save that of his guilt. It follows that his conviction was unauthorized, and that the refusal to grant him a new trial was error.

Judgment reversed.


MacIntyre and Guerry, JJ., concur.